Citation Nr: 1646021	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-00 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to November 13, 2012, and in excess of 20 percent thereafter, for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1985 to May 1990, October 2002 to March 2003, and from July 2003 to November 2006.     

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), that granted service-connection for the Veteran's lumbar spine disability at 10 percent, effective February 25, 2009.  A November 2012 rating decision increased the rating to 20 percent, effective November 13, 2012.  

In her substantive appeal, the Veteran requested a hearing before the Board.  Such a hearing was scheduled for March 2015, but she did not report.  There has been no communication from her requesting the hearing be rescheduled or providing good cause for her failure to appear.  Therefore, her request for a Board hearing is deemed withdrawn.

The RO last adjudicated the Veteran's lumbar spine disability in a November 2012 statement of the case.  While additional evidence has been added to the claims file subsequent to this adjudication, in November 2016, the Veteran's representative submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed.  


FINDING OF FACT

For the entire period on appeal, the Veteran's lumbar spine disability is productive of muscle spasm or guarding severe enough to result in an abnormal spinal contour. 



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no greater, for a lumbar spine disability were met prior to November 13, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2. The criteria for a rating higher than 20 percent for a lumbar spine disability were not met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided VA examinations of the lumbar spine disability in September 2009 and November 2012.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for her lumbar spine disability.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As noted above, the Veteran's lumbar spine disability was rated at 10 percent prior to November 13, 2012, and at 20 percent thereafter under Diagnostic Code 5243.  

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  

A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2): (See also Plate V.)

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).

The General Rating Formula also provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1). 

Diagnostic Code 5243 is also potentially applicable.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  A 20 percent evaluation is for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  See 38 C.F.R. § 4.71a. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

A September 2006 private treatment record notes the Veteran had decreased lordosis and increased kyphosis.  Also, she had slight decrease in trunk stability.  An October 2006 private treatment record also notes the Veteran was found to have decreased lordosis and increased kyphosis.  

An April 2009 VA treatment record notes a magnetic resonance imaging (MRI) revealed posterior disc herniation, which caused spinal canal stenosis at L3-L4 level, three mm posterior disc bulge with no spinal canal foraminal stenosis at the L4-L5 level, and disc desiccation at L3-L4 and L4-L5 disc levels.  

The Veteran was afforded a VA examination in September 2009, in which she reported she had received steroid injections, medications, a nerve block in November 2007, and was unable to sit for long periods of time, unable to sleep flat, and unable to run.  She also noted a history of stiffness and spasms and was limited to walking one to three miles.  Physical examination revealed no abnormal spinal curvatures and no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, and lateral flexion and rotation to 30 degrees, although with objective evidence of pain.  Upon repetitive range of motion testing with three repetitions, there were no additional limitations.  The examiner reviewed the April 2009 MRI and noted the Veteran was status post abdominal reconstructive surgery with residual sacral pain.  The examiner diagnosed the Veteran with degenerative disc disease and opined that there were no effects on usual daily activities. 

A May 2010 VA treatment record notes the Veteran had spinal bifida occulta, sacroiliitis, and reported chronic severe back pain for the past four years off and on.  Usually, her episodes of pain lasted for two to six weeks.  She occasionally had urinary incontinence when she had these pain episodes.  She only got some pain relief in certain postures, slightly bending forward and keeping her legs elevated on the table.  On physical examination there was paraspinal pain, with substantial muscle spasm.  

An August 2010 private treatment record notes the Veteran reported she had three back braces that she used in the past, but she currently was not using them.  She stated she had constant pain within her sacral region and indicated sitting and prolonged standing or maintaining any one position tended to increase her symptoms.  Physical assessment revealed the Veteran had good forward trunk mobility.  The Veteran presented with guarded movement.  She was found to be in a forward flexion position with a significant anterior pelvic tilt.  She had a fairly flat kyphosis and limited lordosis within her spine and positioning of her spine was fairly flat and limited for curvature.  "Her current posture and positioning indicate someone who is placing herself in a position to relieve symptoms and avoid aggravation of her current condition."  

The Veteran was afforded another VA examination in November 2012.  The examiner noted that she had stress incontinence, which was apparently related to her uterine prolapse and not her back.  The Veteran reported flare-ups; specifically, standing and sitting caused flare-ups.  Range of motion testing revealed forward flexion to 60 degrees with no objective evidence of painful motion, extension to 5 degrees with no objective evidence of painful motion, right lateral flexion to 15 degrees with no objective evidence of painful motion, left lateral flexion to 20 degrees with no objective evidence of painful motion, and right and left lateral rotation to 15 degrees with no objective evidence of painful motion.  Upon repetitive range of motion testing with three repetitions, there were no additional limitations.  The examiner found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine.  Specifically, less movement than normal, weakened movement, incoordination/impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The examiner also found the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue.  Additionally, the Veteran had guarding or muscle spasm that was severe enough to result in abnormal spine contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran was found to have intervertebral disc syndrome and had incapacitating episodes over the past 12 months due to this.  The total duration of all incapacitating episodes over the past 12 months were less than one week.  The examiner diagnosed her with left sacroiliac joint dysfunction, degenerative lumbosacral disc disease, and degenerative lumbosacral joint disease.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 20 percent should have been assigned prior to November 13, 2012, for the service-connected lumbar spine disability.  In this regard, the Board acknowledges that the Veteran had forward flexion to no less than 90 degrees prior to November 13, 2012.  Specifically, the September 2009 VA examiner found the Veteran's active range of motion was flexion to 90 degrees with pain.  However, as noted above, painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98.  Moreover, a May 2010 VA treatment record reports the Veteran had substantial muscle spasm, and an August 2010 private treatment record notes the Veteran presented with guarded movement, had a fairly flat kyphosis and limited lordosis within her spine, and positioning of her spine was fairly flat and limited for curvature.  Due to these findings and the November 2012 VA examiner's conclusion that the Veteran had guarding or muscle spasm that was severe enough to result in abnormal spine contour, such as scoliosis, reversed lordosis, or abnormal kyphosis and forward flexion to 60 degrees with pain, the Board finds the Veteran's service-connected lumbar spine disability warranted a 20 percent rating for the entire period on appeal.  

The Board has also considered whether a higher 40 or 50 percent rating would be appropriate for any time period on appeal.  However, the weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine and the weight of the evidence shows that the Veteran has motion in the lumbar spine.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As noted above, the Board has increased the Veteran's service-connected lumbar spine disability to 20 percent based on her painful motion and muscle spasm or guarding severe enough to result in an abnormal spinal contour.  Thus, the Veteran's symptoms are contemplated by the 20 percent rating now assigned for the entire appeals period.  

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  In this regard, the November 2012 VA examiner found the Veteran had intervertebral disc syndrome, but found she was prescribed bedrest for less than one week.  There were no episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed in the past 12 months.  While the Veteran may choose to voluntarily restrict her activities when she is experiencing increased pain, that is not how VA's regulations define an incapacitating episode.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In her substantive appeal, the Veteran requested that other diagnostic codes be applied to her lumbar spine condition.  However, regardless of which diagnostic code is used, all lumbar spine conditions are rated under either the general formula or incapacitating episodes criteria.

The Board has also considered whether there are additional neurological abnormalities that would warrant a higher rating for the entire appeal period.  While neurological manifestations of the Veteran's spine disability have been noted in the record, in November 2012 the RO granted service connection for sciatic nerve radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbar spine at 10 percent, effective February 25, 2009, under Diagnostic Code 8799-8620.  Although her representative included the sciatic issue in the brief to the Board in October 2016, that issue is not on appeal.  The Veteran did not file a notice of disagreement with either rating decision awarding her separate neurological ratings.  In fact, the 2012 rating decision explicitly informed her that the grant of a separate rating for sciatica had fully satisfied her claim, and the statement of the case that was simultaneously issued did not include sciatica among the issues on appeal.  Thus, the Board is not addressing the sciatica rating in this decision.  

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's lumbar spine disability as the General Rating Formula provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  General Rating Formula, Note (1).  Although a May 2010 VA treatment record notes the Veteran had occasionally urinary incontinence when she had back pain episodes, as she was granted service connection for stress incontinence associated with uterine prolapse at 40 percent, effective February 1, 2012, under Diagnostic Code 7542, the Board finds the Veteran is adequately compensated for her incontinence.  Also as the August 2013 rating decision granted peripheral neuropathy of the right lower extremity with pain and numbness associated with uterine prolapse at 10 percent, effective February 1, 2012, under Diagnostic Code 8520, the Board finds the Veteran is adequately compensated for this disability.  Moreover, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  Thus, the Board is not addressing such disabilities in this decision.  

The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the spine during the pendency of the entire appeal.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Affording reasonable doubt, the Board finds the evidence of record warrants a 20 percent rating for the Veteran's lumbar spine disability for the entire period on appeal.  38 U.S.C.A. § 5110.   However, as the preponderance of the evidence is against assignment of any higher rating for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with the Veteran's disability when assigning the schedular rating.  The Board finds that the rating schedule is adequate for rating the Veteran's disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in the assigned rating.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 

Finally, when a request for a total disability rating based on individual unemployability (TDIU) is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Here, in her December 2012 substantive appeal, the Veteran reported she could not work due to the severity of her lumbar spine disability.  She was then granted a TDIU in an August 2013 rating decision, effective February 1, 2012.  She did not disagree with the effective date, so any inferred Rice TDIU claim was fully granted while this appeal was pending.  The Board notes that an April 2015 rating decision discontinued her TDIU, effective May 1, 2015, for failure to submit a VA form 21-4140, Employment Questionnaire.  There have been no subsequent allegations since then from the Veteran that she is unemployed because of her lumbar spine condition.  Therefore, the Board finds no TDIU issue has been raised that remains pending at this time. 









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 20 percent for service-connected lumbar spine disability for the period prior to November 13, 2012, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a rating higher than 20 percent  for service-connected lumbar spine disability is denied for the entire appeal period.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


